Citation Nr: 1234374	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board observes that the September 2009 rating action also denied service connection for posttraumatic stress disorder (PTSD).  However, by way of a June 2012 rating action, the RO concluded that service connection for PTSD was warranted.  As there is no indication that the Veteran has disagreed with the effective date and/or disability evaluation assigned to his now service-connected PTSD, the Board concludes that only the issues of entitlement to service connection for bilateral hearing loss and tinnitus remain on appeal.

In May 2012, the Veteran filed an informal claim for service connection for coronary artery disease and ischemic heart disease.  Thus, the issue of entitlement to service connection for a cardiovascular disorder, to include coronary artery disease and ischemic heart disease, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma.

As noted in the Introduction, service connection for PTSD was granted in a June 2012 rating action.  This award was based on an in-service stressor of experiencing a rocket attack while stationed in Vietnam.  In the July 2009 claim, the Veteran asserted that no hearing protection was worn in service when he was exposed to combat noise.  Accordingly, in light of PTSD being granted based on an in-service rocket attack, the Board concedes in-service acoustic trauma.

In addition, the Veteran reported that the onset of his bilateral hearing loss and tinnitus was in 1970 and that he has not sought any treatment for those complaints.  See July 2009 claim.  The Veteran is competent to report having difficulty hearing and experiencing tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, no VA examination has been provided to determine whether the Veteran has bilateral hearing loss that meets VA's definition of a hearing loss disability as defined pursuant to 38 C.F.R. § 3.385 (2011).  In light of in-service acoustic trauma being conceded, and because the Veteran is competent to report having bilateral hearing loss and tinnitus, the Board finds that a remand is necessary to afford him a VA examination to determine whether he meets VA's definition of a hearing loss disability and also to determine if any diagnosed bilateral hearing loss and tinnitus is related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to tinnitus, although the Veteran has reported an onset was in 1970, he has not reported having a continuity of symptomatology since service.  Indeed, the Veteran has not made any statements concerning his tinnitus throughout this appeal other than asserting his in-service acoustic trauma and the onset of his tinnitus.  Therefore, a remand is also necessary for the Veteran to provide more information regarding whether he has had tinnitus continuously since service.  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his bilateral hearing loss and tinnitus.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss and tinnitus had their clinical onset in service or are otherwise related to active duty.  In answering this question, the examiner should note that in-service acoustic trauma from a rocket attack has been conceded.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

